DECISION
Plaintiff filed his Complaint on May 5, 2010, challenging Defendant's Notices of Deficiency Assessment dated November 9, 2009, for tax years 2006, 2007, and 2008. A case management conference was held on July 28, 2010, during which the parties agreed to a schedule of dates to exchange information and submit recommendations to the court. Those dates were memorialized in a Journal Entry filed July 30, 2010.
As agreed upon by the parties, Defendant's representative, Morgan Brown (Brown), filed recommendations on October 15, 2010. In that report, he recommended that Defendant "uphold the November 9, 2009 Notice of Deficiency Assessment for tax year 2008, and, to revise the November 9, 2009 Notice of Deficiency Assessment for tax year 2007 to reflect a revised net income tax of $1135 and a $390 additional tax assessment, and, to revise the November 9, 2009 Notice of Deficiency Assessment for tax year 2006 to reflect a net income tax of $1,334 and an $845 additional tax assessment (before reduction by an additional kicker rebate of $261.14) based on unreported wages * * * and, each judgment should be with statutory penalty and interest and be reduced by any payments and any tax year 2006 kicker rebate offsets made after the dates of assessment related to these years * * *"
As stated in the Journal Entry filed July 30, 2010, Plaintiff was to respond to Defendant's recommendations, settle, or withdraw the appeal by October 29, 2010. On November 10, 2010, *Page 2 
the court sent the parties a Journal Entry giving Plaintiff 14 days from the date of that Journal Entry to submit a report. The Journal Entry advised that if Plaintiff failed to comply with the deadline set forth therein, the court would proceed to rule on Defendant's recommendations filed October 15, 2010.
Because Plaintiff has not communicated whether he disagrees with Defendant, the court shall adopt Brown's recommendations. Now, therefore,
IT IS THE DECISION OF THIS COURT that Defendant shall uphold its November 9, 2009, Notice of Deficiency Assessment for tax year 2008;
IT IS FURTHER DECIDED that Defendant shall revise its November 9, 2009 Notice of Deficiency Assessment for tax year 2007 to reflect a revised net income tax of $1,135 and a $390 additional tax assessment, with statutory interest and penalties; and
IT IS FURTHER DECIDED that Defendant shall revise its November 9, 2009, Notice of Deficiency Assessment for tax year 2006 to reflect a net income tax of $1,334 and an $845 additional tax assessment (before reduction by an additional kicker rebate of $261.14), with statutory interest and penalties.
Dated this ___ day of December 2010.
If you want to appeal this Decision, file a Complaint in theRegular Division of the Oregon Tax Court, by mailing to:1163 State Street, Salem, OR 97301-2563; or by hand delivery to:Fourth Floor, 1241 State Street, Salem, OR.
Your Complaint must be submitted within 60 days after the date ofthe Decision or this Decision becomes final and cannot be changed.
This document was signed by Magistrate Jeffrey S. Mattsonon December 7, 2010. The Court filed and entered this documenton December 7, 2010. *Page 1